

Exhibit 10.6
 

LOAN PARTICIPATION AGREEMENT – BUFFINGTON TEXAS CLASSIC HOMES, LLC
(UMT-HF $15,000,000 Construction Loan to Buffington Texas Classic Homes, LLC)


This Loan Participation Agreement – Buffington Texas Classic Homes, LLC (this
“Agreement”) is entered into effective as of the 18th day of December, 2009 (the
“Effective Date”) by and between UMT HOME FINANCE, L.P., a Delaware limited
partnership, with an address of 1301 Municipal Way, Suite 230, Grapevine, Texas
76051, as lender, agent and assignor (“Agent”), and UNITED DEVELOPMENT FUNDING
IV, a Maryland real estate investment trust with an address of 1301 Municipal
Way, Suite 200, Grapevine, Texas 76051, as assignee (“Participant”).


R E C I T A L S:


A.           United Mortgage Trust, a real estate investment trust organized
under the laws of the State of Maryland (“UMT”), extended credit to Buffington
Texas Classic Homes, Ltd., a Texas limited partnership (“Original Borrower”),
pursuant to that certain Construction Loan Agreement dated effective as of
October 28, 2008 by and between UMT and Original Borrower, the
predecessor-in-interest to Buffington Texas Classic Homes, LLC, a Texas limited
liability company (“Borrower”), which Construction Loan Agreement was assigned
from UMT to Agent pursuant to that certain Assignment of Notes, Deeds of Trust
and Loan Documents and Assumption by and between UMT and Agent dated effective
as of August 28, 2009 and was assumed by Borrower by operation of law pursuant
to a merger (as previously modified by that certain First Amendment to
Construction Loan Agreement dated effective as of August 27, 2009, that certain
Extension Agreement and Second Amendment to Construction Loan Agreement dated
effective as of October 28, 2009, and that certain Agreement and Third Amendment
to Construction Loan Agreement dated effective as of November 30, 2009, the
“Loan Agreement”).


B.           The Loan Agreement provides for a maximum loan of Fifteen Million
and NO/100 Dollars ($15,000,000.00) from Agent to Borrower.


C.           The Loan is evidenced and secured by the following: (i) each
Secured Promissory Note executed by Original Borrower or Borrower and payable to
the order of Agent or assigned to Agent, evidencing a borrowing under the Loan
Agreement (collectively, the “Notes”), (ii) the Master Deed of Trust, Assignment
of Leases and Rents, Security Agreement and Fixture Filing executed by Original
Borrower to Todd Etter, trustee, assigned to Agent as the beneficiary thereunder
and assumed by Borrower, which is recorded in the Real Property Records of
various counties in the State of Texas in which Borrower does business
(collectively, as previously amended, supplemented, assumed and assigned, the
“Master Deed of Trust”), (iii) each Short Form Deed of Trust executed by
Original Borrower or Borrower to Todd Etter, trustee for the benefit of Agent or
assigned to Agent as the beneficiary thereunder, which is recorded in the Real
Property Records of various counties in the State of Texas in which Borrower
does business (collectively, the “Short Form Deeds of Trust”; the Master Deed of
Trust and the Short Form Deeds of Trust are referred to herein collectively as
the “Deeds of Trust”), and (iv) all other security agreements, assignments and
other agreements or documents, evidencing, securing, or otherwise documenting or
giving notice of the Loan and any performance or payment obligations with
respect thereto, listed on Exhibit “A” including, without limitation, all
modifications, restructurings, extensions, consolidations and amendments thereof
(collectively with the Loan Agreement, the Notes, and the Deeds of Trust, the
“Loan Documents”).


D.           The Participant desires to purchase a participation interest in the
Loan and the Loan Documents for a period of up to twelve (12) months commencing
on the Effective Date (the “Participation Period”) in an amount not to exceed
23.33% or $3,500,000 of the maximum $15,000,000 funding obligation of Agent
under the Loan Agreement (the “Participation Interest”), and the Agent has
agreed to sell and assign the Participation Interest to Participant.


 
 

--------------------------------------------------------------------------------

 
E.           The Participant, as owner of the Participation Interest, desires to
appoint the Agent as its agent in connection with all rights and duties of the
payee under the Loan Agreement and the Loan Documents, and to exercise any and
all rights that the Participant may have or be entitled to under the Loan
Agreement and the Loan Documents as owner of the Participation Interest, and the
Agent has agreed to act as the Participant’s agent with respect to the foregoing
transactions.


A G R E E M E N T:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Agent and Participant agree as follows:


1.           Assignment.  For valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Agent hereby agrees to sell,
transfer, assign, and convey, and does hereby sell, transfer, assign, and convey
to the Participant, and the Participant hereby agrees to purchase, accept and
receive, and does hereby purchase, accept and receive from the Agent, the
Participation Interest in the Loan, the Loan Agreement and the Loan Documents,
in consideration for the payment of the Purchase Price (as defined in Section 2
below).


2.           Participation Period.  The Participation Period shall commence on
the Effective Date and end on the earlier of (i) the first anniversary of the
Effective Date (or such date to which the Participation Period is extended as
referenced in a written extension agreement executed by the Participant and the
Agent), or (ii) the date that the Agent refinances the Participation Interest
and pays the Participant the Buyback Price (as such term is defined in Section
10).  The Participant shall be entitled to its pro rata share of any interest
accrued on the Notes during the Participation Period, but Participant shall not
be entitled to any interest accrued on the Notes during any period other than
the Participation Period.


3.           Purchase Price.  The Purchase Price to be paid by the Participant
for the Participation Interest shall be equal to the sum of all principal funded
by the Participant towards the funding obligations of Agent under the Loan
Agreement during the Participation Period.  Absent manifest error, the
Participant’s books and records relating to the amounts so funded by the
Participant shall be conclusive evidence of the Purchase
Price.  .  Notwithstanding anything to the contrary contained herein, (i) the
maximum Purchase Price is $3,500,000, (ii) the Participant’s maximum funding
obligation with respect to the Participation Interest shall not exceed
$3,500,000 and (iii) the Purchase Price and the maximum funding obligation of
the Participant hereunder shall be reduced by all principal funded by the
Participant towards the obligations of Agent under that certain Loan
Participation Agreement – Buffington Signature Homes, LLC between Agent and
Participant dated as of the Effective Date.


4.           Funding Procedures.  Each time during the Participation Period that
the Agent receives an Advance Request from Borrower under the Loan Agreement,
Agent shall deliver the Advance Request to Participant together with such other
documents and information as is requested by Participant with respect to the
Advance Request.  Upon receiving all documents and information requested with
respect to the Advance Request, Participant shall fund the principal amount of
the Advance Request directly to the title company closing the take down relating
to such Advance Request upon Agent’s request.


5.           Payment of  Interest and Principal.  During the Participation
Period, Agent shall allocate payments of principal and interest made by Borrower
on the Notes as follows:


(a)           Interest.  For each payment of interest made by Borrower on the
Notes during the Participation Period, Agent shall pay (i) FIRST, to the
Participant its pro rata share of accrued interest paid on the Notes based on
the Participant’s Participation Interest, and (ii) SECOND, to the Agent, its pro
rata share of accrued interest paid on the Notes.


(b)           Principal. For each repayment of principal made by Borrower on the
Notes during the Participation Period, Agent shall pay (i) FIRST, to the
Participant its pro rata share of the principal repaid based on the
Participant’s Participation Interest, and (ii) SECOND, to the Agent, its pro
rata share of the principal repaid on the Notes.
 
 

--------------------------------------------------------------------------------

 


(c)           Payments. Agent shall make all payments due to the Participant
under this Section 5 by wire transfer promptly upon receipt of payment from
Borrower.


6.           Appointment of Agent.  The Participant hereby appoints the Agent as
its agent with respect to its Participation Interest, and hereby authorizes the
Agent on its behalf, and as deemed advisable by the Agent in its sole
discretion, to do any and all acts and to make any and all decisions required,
contemplated or advisable in connection with the Loan Agreement and the Loan
Documents, including, without limitation,  modification or amendment of the Loan
Agreement and the Loan Documents, and enforcement of the rights and remedies
available to the Agent under the Loan Agreement and the Loan Documents; and the
Agent’s powers to act on behalf of the Participant shall be limited solely by
the terms and conditions of the Loan Agreement and the Loan
Documents.  Participant shall rely solely upon the Agent with respect to its
Participation Interest and the enforcement of its rights under the Loan
Agreement and the Loan Documents, and shall not have any rights separate from
the Agent to take any action, make any decision, or enforce any right under the
Loan Agreement and the Loan Documents.


7.           Agreement to be Bound.  Each of the Participant and the Agent
hereby accepts, assumes and agrees to be bound by, and to perform in accordance
with, all of the terms and provisions of the Loan Agreement and the Loan
Documents, as they may be modified or amended from time to time.


8.           Indemnification by Participant.  The Agent shall not be liable or
responsible for, and shall be saved, indemnified and held harmless by the
Participant, from and against any and all claims and damages of every kind
relating to (a) its performance as Agent hereunder and under the Loan Agreement
and the Loan Documents; (b) the performance or nonperformance of any act by the
Agent hereunder and under the Loan Agreement and the Loan Documents, (c)
Borrower’s failure to pay the Loan in full or to comply with any of its
obligations under the Loan Agreement and the Loan Documents, or any "default" or
"event of default" by Borrower under the Loan Agreement and the Loan Documents,
or any breach by Borrower of any representation, warranty, covenant or agreement
contained in the Loan Agreement and the Loan Documents, (d) the Agent’s
enforcement, or lack of enforcement of any right it may have individually or on
behalf of the Participant arising under the Loan Agreement and the Loan
Documents; and (e) the Participant’ loss of its investment in the Participation
Interest, in whole or in part, should such loss occur for any reason; provided,
however, that Participant shall have no indemnity obligations under this Section
8 to the extent that any claims or damages arise from the gross negligence or
willful misconduct of Agent in the following matters: (x) its performance as
Agent hereunder and under the Loan Agreement and the Loan Documents, (y) the
performance or nonperformance of any act by the Agent hereunder and under the
Loan Agreement and the Loan Documents, or (z) the Agent’s enforcement, or lack
of enforcement of any right it may have individually or on behalf of the
Participant arising under the Loan Agreement and the Loan Documents.


9.           Indemnification by  Agent.  The Participant shall not be liable or
responsible for, and shall be saved, indemnified and held harmless by the Agent,
from and against any and all claims and damages of every kind relating to the
gross negligence or willful misconduct of Agent in the following matters: (x)
its performance as Agent hereunder and under the Loan Agreement and the Loan
Documents, (y) the performance or nonperformance of any act by the Agent
hereunder and under the Loan Agreement and the Loan Documents, or (z) the
Agent’s enforcement, or lack of enforcement of any right it may have
individually or on behalf of the Participant arising under the Loan Agreement
and the Loan Documents.


 
 

--------------------------------------------------------------------------------

 
10.           Termination of Participation Interest.  Upon termination of the
Participation Interest:


(a)           Agent shall pay the Participation the following in cash or
immediately available funds (collectively, the “Buyback Price”): (i) the
Purchase Price, less any principal repaid to the Participant under Section 5(b),
plus (ii) all accrued interest on the Participant’s pro rata share of the Loan
during the Participation Period, less any portion of such accrued interest paid
to the Participant under Section 5(a); and


(b)           upon receipt of the Buyback Price, the Participation shall execute
and deliver to the Agent, an assignment and release of the Participation
Interest assigning the Participation Interest to the Agent and relinquishing all
right of the Participant in the Loan and the Loan Documents, in a form agreed to
by the Agent and the Participant.


11.   Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
representatives, administrators, successors and assigns; provided, however, that
(a) Agent may assign this Agreement and its rights and obligations hereunder to
any entity acquiring the Loan Agreement and Loan Documents with the prior
written consent of Participant, and (b) Participant may not assign or transfer
all or any portion of this Agreement and its rights and obligations hereunder
without the prior written consent of Agent.


12.           Governing Law.  This Agreement and the rights of Agent and
Participant shall be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to its rules regarding conflict of
laws.


13.           Headings; Exhibits.  The headings of the sections in this
Agreement are for convenience of reference only and shall have no application in
the interpretation of this Agreement.  The exhibits hereto are incorporated by
reference to the same extent as if fully set forth herein.


14.           Severability.  If any provision of this Agreement or application
to any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.
 
15.           Further Assurances.  The parties agree to execute such other and
further documents as may be reasonably necessary or appropriate to consummate
the transactions contemplated by this Agreement.
 
16.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original.


17.           Costs of Collection.  Agent shall fund the costs of collection of
the Loan Agreement, including, without limitation, attorney fees and court
costs.


18.           Entire Agreement; Amendment.  This Agreement together with its
exhibits contain the entire understanding and agreement of Agent and Participant
regarding the subject matter hereof and may not in any way be altered, amended
or modified except by an instrument in writing signed by Agent and Participant.


[The remainder of this page is left blank intentionally.]

 
 
 


 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed on this the ______ day of
December, 2009, effective for all purposes as of the Effective Date.






AGENT:
 
UMT HOME FINANCE, L.P.,
a Delaware limited partnership


By:       UMT HF Manager, LLC,
      a Delaware limited liability company,
      its sole General Partner


By:       United Mortgage Trust,
     a Maryland real estate trust,
     its Managing Member


 
By:         /s/ T. Stuart Ducote
Name:    T. Stuart Ducote
Title:      President






PARTICIPANT:
 
UNITED DEVELOPMENT FUNDING IV
a Maryland real estate investment trust






By:      /s/ Ben Wissink
Name:     Ben Wissink
Title:       Chief Operating Officer



 
 

 
 

--------------------------------------------------------------------------------

 
